Case 3:19-cv-06025-BJR Document 118-7 Filed 04/19/21 Page 1 of 3




EXHIBIT 10
   [REDACTED EXHIBIT 10 TO
DECLARATION OF CARI DAWSON]
Case 3:19-cv-06025-BJR Document 118-7 Filed 04/19/21 Page 2 of 3




                                                              W.P. 3/1/21
                                                           William Whitman
                                                             Defendant's

                                                                   30
Case 3:19-cv-06025-BJR Document 118-7 Filed 04/19/21 Page 3 of 3
